                       Case 1:21-cv-00532-SAG Document 70-2 Filed 06/29/21 Page 1 of 7

                                                                                                               EXHIBIT 2
 Moffet, Brian L.
From:                                            Moffet, Brian      L.
Sent                                             Friday, May 28,2021 2:43 PM
To:                                              'bocarrasco4T@outlook.com'
Subject                                          Carrasco v. M&T - Written Discovery
Attachments:                                     M&T's First Set of lnterrogatories to Carrasco.pdf; M&T's First RFPDs to Carrasco.pdf;
                                                 M&T's First RFAs to Carrasco.pdf;2021-05-28 Subpoena to Oppenheimer.pdf


Mr. Carrasco       -
Attached please find M&T's written discovery requests -- interrogatories, document requests and request for
admissions. Hard copies of the attached documents also have been placed in the mail to you. The subpoena to
Oppenheimer was served on its resident agent earlier this afternoon.

Also, I would like to take your deposition on one of the following dates: June 30, July L, luly 7, or July            8.   please let me
knowwhichofthesedatesareconvenientforyou. Thedepositionwillstartat10:00am. Oncelhearbackfromyou,                                           I

will issue a formal notice of deposition.

lf you have any difficulty opening the attached files, please let me know.

Brian



Brian Moffet
100 Light Street I Baltimore, MD 27202
D: +1 410.385.3656 O: +1 410.727.6464 F: +1 410.773.9138


vCard I bmoffet@milesstockbridge.com


For COVID-19 information and resources, please visit our Co-ron.tvirtrs   I!:IiqM   rrai:c.
             Case 1:21-cv-00532-SAG Document 70-2 Filed 06/29/21 Page 2 of 7


  AO88B (Rev.07l4)SubpoenatoProduceDocutnents,        Information,orObjectsortoPeruitlnspectionofPremisesiuaCivil      Actiou


                                      Uxrrpp Srarss Drsrnrcr CoURT
                                                                          for the
                                                                District of Maryland
                      BRYCE CARRASCO
                                                                             )
                             Plainti"(f
                                                                             )
                                                                             )         Civil Action    No.       SAG-21-532

                           M&T BANK                                          )
                                                                             )
                            Defendant                                        )

                       SUBPOENA'I'o PRODUCE DOCUMENTS, INFOIIMATION, oR OBJDCTS
                         OR TO PEITMIT INSPECTION OF PREMISES IN A CIVIL ACTION
  'fo:                                    OPPENHEIMER & CO. INC.
             SERVE: CSC-LAWYERS INCORPORATING SERVICE CO. - 7 St. Paul St., Suite 820, Battimore, MD Z12Oz

                                                      (Nante   of percon lo uihom   this subpoena is directed)

         6 Prorturtion: YOIJ ARE COMMANDBD to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 matetial:
             a"e Attachment A.


 Ipi;C;:     Miles & Stockbridge, P.C.                                                  Date and Time:
 I           100 Light street, 5th Ftoor
             Baltimore,,"r90      21202                                                                    0611112021 10:00 am
 ,   _
      CJ Inspectictn of Premises; YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forlh below, so that the requesting pafty
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                       Date and Time:




         The following provisions of Fed. R. Civ. P. 45 are attached - Rulc 45(c), rclating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences ofnot doing so.

 Dare:        0512812021

                               CLERKOF COURT

                                                                                                                                 (Fed. Bar No. 1382'1
                                          Signature of Clerk or Depuly Clerk                                               's   signature


 The name, address, e-mail address, and telephone nurnber of the attorney representing 1nn,n" of party)    M&T Bank
Brian L. Moffet.   Ls_q.                   __:_                           , who issues or requests this subpoena, arei
 Miles & Stockbridge, PC 100 Light street, Baltimore, MD 2tzo2 - bmoffet@mslaw,com - 41o.T2T.6464

                                Notice to the person who issues or requests this subpoena
If this subpoena commands     the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be se1ed on each party in thiJcase before
it is served on the person to whom it is directed. Fed. R. Civ. p. a5@\@).
              Case 1:21-cv-00532-SAG Document 70-2 Filed 06/29/21 Page 3 of 7


 AO88B (llev.02l14)SubpoenatoProduceDocunrents,    Infon:ration,orObjectsortoPemlitlnspectionofPren:isesinaCivilAction(Page2)

 Civil Action No. SAG-21-532

                                                            PROOF OII SERVICE
                      (This section sho,tld not    bc   frled with the court unless re(!ai,'ed by Fed. Il. Civ, P. 45,)

             I received this subpoen a fot fuane of inclividual   anrt ritle,   ifany)

 on klate)


             [1 I served the subpoena by delivering       a copy to the named person as                follows:


                                                                                         on   (date)                             ;or
             D I returned   the subpoena unexecuted because:



             Unless the subpoena was issued on behalf of the United States, or one of its offrcers or agents,I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of




My fees are $                                  for travel and $                               for services, for a total of   $         0,00



         I declare under penalfy of perjury that this information is true.


Date:
                                                                                                 Server's signalure



                                                                                               Printed name and title




                                                                                                  Server's address


Additional information regarding attempted service, etc.:
             Case 1:21-cv-00532-SAG Document 70-2 Filed 06/29/21 Page 4 of 7


  AO88B (llev.0Zl4)SubpoenatoProduceDoctunents, lnfornution,orObjectsortoPermitlnspectionofPren:isesinaCivilActiou(Page3)

                               Federal Ilule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                          l2llll3)
 (c) Phce of Conrpliance.                                                                (ii) disclosing an unretained expefl's opinion or information that does
                                                                                    not describe specific occurr€nces in dispute and results fiont the expert's
   (l) For a Trial, Hearing, or Deposition. A subpoena nray conrnrand a             study ilrat was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circuntstances
    (A) within 100 nriles of where the person resides, is entployed, or             described in Rule 45(d)(3XB), the court ntay, instead ofquashing or
 regularly transacts business in person; or                                         nrodifting a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is enrployed, or regularly       conditions ifthe serving party:
 transacts business in person, ifthe person                                              (i) shows a substantial need for the testimony or material that cannot be
       (i) is a party or a paily's oflicer; or                                      othelwise nlet without undue hardship; and
       (ii) is conrnranded to attend a trial and would nol incur substantial             (ii) ensures that the subpoenaed person will be reasonably conrpensated
 expense.
                                                                                    (e) Dulies in Responding to o Subpoena.
   (2) For Othcr Discoverl,. A subpoena n:ay conrnund:
    (A) production ofdocunrenls, electronically stored information, or               (l) Protlucittg Docuilrerrts or Electronicdl! Stored Infonuafion, Tltese
 tangible things at a place within I00 miles of where the person resides, is        plocedures apply to producing docunrents or electronically stored
 enrployed, or regularly ttansacts business in person; and                          infolnration:
   (B) inspection ofprenrises at the prenrises to be inspccted.                        (A) Docuntents. A person responding to a subpoena to pr.oduce documents
                                                                                    nrusl produce them as they are kept in the ordinary cource ofbusiness or
 (d) Protecting a Person Subject lo o Srrbpocno; Enforcctncnl.                      nrusl organize and label them to correspond to the categories in the denrand.
                                                                                           Form lor Producing Electr.onicolly Stored ln/ornration Not Speclfed.
                                                                                      -(B)
                                                                                    Ifa
   ll) Avoitlittg Utrdue Burden or Expense ; Sailctiorrs. A parly or attorney            subpoena-does not speci$ a fornr for producing electronically storid
 responsible for issuing and serving a subpoena nlust take reasonable sleps         information, the person responding nrust produce if in a fornt or forms in
 1o avoid inrposing undue burden ol expense on a person subject to thc             which il is ordinarily ntaintained or in a reasonably usable fornr or fornrs.
 subpoena. 'I'he courl for the distlict where conrpliance is requiled ntust            (C) Eleclronically Stored lnfurmation Produced in Onl;, One Fornr.The
 enforce this duty and inrpose an applopriate sanction-which nray include          person responding need not produce the sanre eleclronically stored
 lost earnings and reasonable atlorney's fees- --on a p:uly or attorney who        infornration in nrcrc than one foml.
 fails to conrply.                                                                     (D) Inoccessible Eleclronically Stored lnformation. The person
                                                                                   responding need no1 provide discovery ofelectronically stored infomration
  (2) Conannd to Produce Materiols or Perntit luspccliort.                         fronr sources that $e person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person contntanded to produce                    ofundue burden or cost. On ntotion to conrpel discovery or for a protective
 docunrents, electronically stored inforntation, or tangible things, or to         order, the person responding must show thal lhe information is not
 pernrit the inspection ofplenrises, nccd not appear in pelson at the placeof      reasonably accessible because ofundue burden or cost. Ifthar showing is
 production ol inspection unless also conrnranded to appear for a deposition,      nrade, the court nlay nonetheless order discovery fron: such soulres ifthe
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations ofRule
    (B) Objections. A person comn:anded to produce docuntents or tangible          26(bX2XC). The court nray specify condit jons for the discovery.
things or to permit inspection nlay serve on the party or attorney designated
 in the subpoena a written objection to inspecting, copying, tesling, or.          (2) Clahiug Privilcge or Protection.
sampling any or all of the nralerials or to inspecting the pr€nrises-or to          (A) Itt/ornation lltithheld. A person withholding subpoenaed information
producing eleclronically storcd infornration in the form or forn:s requested.      under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe tinre specified for          malerial nrust:
compliance or l4 days after the subpoena is seryed. Ifan objection is nrade,           (i) expressly make the clainr; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, conmtunications, or
        (i) At any time, on notice to lhe contnranded person, the serving party   tangible things in a nlanner lhat, without revealing inforntation itself
may move the court for lhe district where compliance is requircd for an           privileged or protected, will enable the parties to assess the clain:.
order conrpelling production or inspection.                                         (B) lnJbrmatiort Produced. Ifinfornration produced in response to a
        (ii) These acts may be required only as directed in the order, and rJre   subpoena is subject to a claim ofprivilege or ofprotection as
order nrust protect a person who is neither a party nor a party's ofticer front   trial-preparation n:aterial, the person n:aking the claim may ngtify any pafly
s ign ifi cant expense resulting from con:pliance.                                that received the information of the claim and the basis for it. Afler being
                                                                                  notified, a party must prontplly return, sequester, or destroy thc specified
 (3) Quashittg or Modifl,ing a Subpoe na.                                         information and any copies it has; nrust not use or disclosethe iniornration
  (A) When Required. On timely nrotion, the courl for lhe district where          until the claim is resolved; nlust lake reasonable steps to relrieve the
compliance is required nrust quash or modiry a subpoena that:                     informalion ifthe party disclosed it before being notified; and n:ay promptly
     (i) fails to allow a reasonable time to conrply;                             present the infornration under seal to the court for the disfict where
     (ii) raluires a person to conrply beyond the geographical limits             compliance is required for a delernrination ofthe claint. The person who
specified in Rule 45(c);                                                          produced the information nlusl preserve the information until 0re claim is
     (iii) requires disclosure ofprivileged or other protected n:atter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contcnrpt.
  (B) When Permilted. To protect a person subjecl to or affected by a             The courl for the districl where con:pliance is required._and also, afler a
subpoena, the court for the district where conrpliance is required nray, on       motion is lransferred, the issuing court-nuy hold in contempt a person
nlotion, quash or nrodiS the subpoena if it requires:                             who, having been served, fails without adequate excuse to obey the
     (i) disclosing a tmde secrcl or other confidential research,                 subpoena or an order related to it.
developmenl, or comnrercial infornration; or




                                        For access to subpoena materials, see Fed. R. Civ. P.45(a) Corrulitree Note (201J).
    Case 1:21-cv-00532-SAG Document 70-2 Filed 06/29/21 Page 5 of 7




                   INSTRUCTIONS AND DEFINITIONS TO ATTACHMENT A

                                             DEFINITIONS
         As used in these requests, the following terms are to be interpreted in accordance with these
definitions:
    l.   The term "person" includes any individual, corporation, partnership, joint             venture,

         unincorporated association     or society, municipal or other corporation, the State,        its

         agencies or political subdivisions, any court, or any other govemmental entity,

   2. "AIl" shall mean "any" and vice-versa.
   3. "And" shall mean "or" and vice-versa.
   4. The singular shall mean the plural and vice-versa.
   5. "Doculnent" means all written, printed, typed,           recorded, photographic, electronically
         transmitted or graphic matter of every type and description, however and by whomever
         prepared, produced, reproduced, disseminated or made, in any form, including, but not
         limited to, books, papers, letters, correspondence, memoranda, telegrams, cablegmms,
         diaries, records, nrinutes, notes, schedules, tabulations, vouchers, accounts, contracts,
         agreements, change orders, purchase orders, invoices, progress reports, intra- and inter-

         office communications, calendars, drafts, drawings, microfilm, abstracts, summaries,
         messages, statements, affidavits, instructions, bulletins, circulars, pamphlets, slides,
         photographs, sketches, labels, advertisements, charts, graphs, computer data compilations,

         e-mail, statistics, speeches, tapes, electronic files, electronic media, tape recordings, press
         releases, public statements, public announcernents, public and govemmental filings, and

         other writings and other magnetic, photographic, electronic and sound recordings.

   6.    "Conrmunication" means any transnrission of information, the information transmitted,
         and any process by which information is transrnitted, and shall include both written
         communication and oral comnrunication.
   7.    "Relate to" means constitute, reflect, support, evidence, contradict, refer to, state, describe,
         record, note, embody, contain, mention, study, analyze, discuss, evaluate, or is relevant to.
   8.    "Concerning" means relating to, referring to, describing, evidencing, or constituting.
   9.    "You" and "your" shall refer to the party responding to this Subpoena.
    10. "Canasco" shall refer to Bryce Carrasco.
    Case 1:21-cv-00532-SAG Document 70-2 Filed 06/29/21 Page 6 of 7




                                           INSTRUCTIONS
         This subpoena dttces tecum is intended to cover all documents in your possession or subject
to your possession, custody, and control.
    l.   Where a complete production to a particular request is not possible, the production should

         be made to the extent possible.

   2.    Production shall be made of original records as they are kept in the usual course of business,
         or shall be organized and labeled to correspond with the categories of this request.
   3.    Produce original documents whenever such documents are available to you.

   4.    Prqduce all docunrents in the possession of your attomeys.
Case 1:21-cv-00532-SAG Document 70-2 Filed 06/29/21 Page 7 of 7




                  ATTACHMENT A _ DOCUMENTS TO BE PRODUCED

l.   All documents relating to or comprising Carrasco's personnel and/or employrnent file,

2. All documents, including communications,        relating to Carrasco's compensation over the

     past three (3) years.

3. All documents, including communications,       relating to Carrasco's work performance.

4, All docurnents,     including comr:runications, relating to Carrasco's consideration for any

     promoti on/advancement/merit i ncrease.

5. All documents     relating to Carrasco's qualifications for employnrent, including any resumes

     submitted to you.

6. All docunrents    relating to any disciplinary action or censure of Carrasco.

7. All documents conceming any reasonable accommodations           made for Carrasco on account

     of any emotional or mental illness or disorder.
